Citation Nr: 1613490	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition (claimed as bilateral knee condition).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition (claimed as bilateral knee condition).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In accordance with 38 C.F.R. § 20.1304(c), the Veteran submitted additional evidence with a waiver of the right to initial RO review of the evidence.  See Veteran's filing of March 2016.  The evidence is accepted for inclusion in the record on appeal in this case.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In a December 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disability.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2. Evidence received since the December 2005 rating decision provides positive nexus opinions and therefore relates to a previously unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a right knee condition.

3. In a December 2005 rating decision, the RO denied service connection for a left knee disability.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

4. Evidence received since the December 2005 rating decision, namely a VA medical examination of February 2012 and private treatment records of April 2012 and March 2016, diagnoses a current condition of the left knee and therefore relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee condition.

5.  The Veteran's right knee internal derangement is etiologically related to active service.

6.  The Veteran's left knee internal degrangement is etiologically related to active service.


CONCLUSIONS OF LAW

1. The December 2005 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(b), 20.1103 (2005).

2. Evidence received since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The December 2005 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(b), 20.1103 (2005).

4. Evidence received since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Right knee internal derangement was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Left knee internal derangement was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was provided with VCAA notice, including notice as to reopening a claim based on new and material evidence, by a letter of June 2009.  The Veteran also underwent a VA medical examination for his knees in February 2012.   Because the Board is granting in full the claimed entitlement to service connection for a bilateral knee disability, further development concerning VA's duties to notify and assist under the VCAA would serve no useful purpose.  Furthermore, any error committed by VA with respect to the duties to notify or to assist would be harmless error and need not be considered in this order.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991). 


Application to Reopen Based on New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  The phrase "raise a reasonable possibility of substantiating the claim" as used in the regulation does not represent a separate legal requirement; it is rather a component of what is new and material evidence  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, supra, at 117.

The Veteran filed a claim for service connection for "bi-lateral knees" in August 2004.  In December 2005, the RO denied claims for a right knee disability and a left knee disability.  The Veteran was notified of the denial by a letter of February 2006.  He did not appeal nor submit new evidence within the one-year appeal period.  Therefore the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

In April 2009, the Veteran filed a claim for entitlement to service connection for "bilateral knee arthritis."  The Board now turns to whether new and material evidence has been presented to warrant reopening the claims.


Right knee

The RO's December 2005 denial of service connection was based on the fact that a nexus between the Veteran's current right knee condition and active service was not shown.  The evidence considered by the RO included service treatment records of August 1986 and November 1991 showing in-service injury to the right knee, and the report of a March 2005 VA medical examination that found no nexus.

Following the December 2005 decision, the Veteran submitted private treatment records in July 2010, April 2012, and March 2016.  The April 2012 filing presented a positive nexus opinion with respect to the right knee, with the specific statement that the Veteran's right knee condition was "caused by or a result of (Direct cause/result) the veterans military service."  See undated treatment record of Dr. A. P.  A March 2016 treatment record similarly documents a medical opinion that the Veteran's right knee disability "is most likely associated with an injury during his time served in the military."  See March 2016 treatment record of Dr. F. E-B.

In February 2012, the Veteran underwent a VA medical examination for knee and lower leg disabilities.  The examiner offered a negative nexus opinion with respect to the Veteran's right knee disability.

The private medical opinions of April 2012 and March 2016 are new and material.  The newly submitted private medical evidence directly addresses the nexus issue, which is an unestablished fact necessary to establish the claim.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for a right knee disability.


Left knee

The RO's December 2005 denial of service connection for a left knee disability was based on a finding that the Veteran did not have a current disability.  The evidence considered by the RO included a November 1991 service treatment record noting infrapatellar tendonitis during service.  Finding "no evidence of a current diagnosis or functional disability of the left.knee," the RO denied the claim.

Following the December 2005 decision, the Veteran submitted private treatment records in July 2010, April 2012, and March 2016.  The July 2010 filing provided the report of a March 2010 examination resulting in a diagnosis of "bilateral knee internal derangement."  See March 2010 treatment record of Dr. F. E-B.  The Veteran's private treating physician found upon examination that the Veteran was "tender over the bilateral joint lines, ... has crepitation, ...[and] is tender over the patellar tendon and biceps tendon of both knees."  Id.  Also included in the July 2010 filing was an MRI report of January 2010 that noted an impression of a "capsular tear posterior horn medial meniscus" of the left knee.

A private treatment record filed in April 2012 also documents a medical finding of "pain with flexion and extension of the knees" and "weak knee ligaments indicating probable tear in posterior and anterior ligaments."  See undated treatment record of Dr. A. P.

In February 2012, the Veteran underwent a VA medical examination for knee and lower leg disabilities.  The examination showed limited range of motion of the left knee and a meniscal tear of the left knee.   See VA medical examination of February 2012.

In addition, a private treatment record of February 2016 documents an assessment of "instability of the knee joint, left" and x-rays showing "osteoarthritis" of the left knee.  See February 2016 treatment record of Dr. F. E-B.

The private medical opinions of January 2010, March 2010, and February 2016, as well as the report of the VA examination of February 2012, are new and material.  The newly submitted medical evidence directly addresses the issue of a current disability, which is an unestablished fact necessary to establish the claim.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for a left knee disability.


Entitlement to service connection for a bilateral knee disability

Elements of service connection, generally

Veterans are entitled to compensation from the Department of Veterans Affairs (DVA) if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service) (West 2014).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As to the element of a current disability, a private treatment record of March 2010 diagnosed "bilateral knee internal derangement."  See March 2010 treatment record of Dr. F. E.-B.  Imaging of the left knee shows a "capsular tear posterior horn medial meniscus (no articular involvement), contusion (edema) in Hoffa's fat pad inferolateral to the patella, small (3-4mm) osteochondral lesion inferior pole of patella, and mild synovitis."  See report of VA medical examination of February 2012.  Imaging of the right knee shows "mild synovitis" and "small contusion in Hoffa's fat pad inferolateral to the patella."  The Veteran was also found to have limited range of motion of both the right knee and the left knee.  On the basis of imaging studies, the VA examiner found no degenerative or traumatic arthritis and no patellar subluxation.  Id.  A private treatment record notes that x-rays of the right knee and left knee show "osteoarthritis" in both knees.  See February 2016 treatment record of Dr. F. E.-B.  In light of these medical records, the Board finds that the Veteran has a current bilateral knee disability.

The Veteran has testified that his knee injury began during active service in 1985 as a result of marching and running and that he was treated "at least 20 times or more" for his knees during service.  See transcript of January 2016 Board hearing.  He states that his right knee is more painful than the left.  See March 2016 treatment record of Dr. F. E.-B.  He reports "giving way" of the knees.  Id.
 
Service treatment records show a "non-displaced avulsion fracture of the fibula head" in May 1985 and a diagnosis of bilateral "infrapatellar tendonitis" in November 1991.  A service treatment record of August 1986 notes that the Veteran "sustained hyperextension injury of right knee today playing basketball."  On the form for his separation examination of July 1998, the Veteran complained of a "trick or locked knee."

The Veteran alleges experiencing ongoing pain since an original injury in 1984 while in active service.  See March 2016 treatment record of Dr. F. E.-B.  He argues that his current bilateral knee disability "dates back to service."  See transcript of January 2016 Board hearing.  The Veteran states: "Since I got out of the military, I wasn't doing any running.  So my knees [weren't] bothering me as bad as they were, but once I put on weight, that's when I felt the problem coming along." Id.

There are both positive and negative medical nexus opinions of record.  In April 2012, the Veteran submitted a private treatment record offering a positive nexus opinion as to the bilateral knee disability.  The doctor stated that he had reviewed the Veteran's service treatment records and, as the Veteran's treating physician, was familiar with the Veteran's medical history.  The doctor's opinion was that "the Veteran's claimed disabilities are caused by or a result of (Direct cause/result) the veterans military service."  The rationale was stated as: "[The Veteran] has pain with flexion and extension of the knees.  He has a "crackling" sound in knees when flexing knees.  He also has weak knee ligaments indicating probable tear in posterior and anterior ligaments.  These problems most likely started while on active duty d/t frequent running and marching."  See undated treatment record of Dr. A. P., filed with VA in April 2012.

A further private treatment record states the doctor's opinion that the Veteran's claimed disabilities are "most likely caused by or a result of (51% probability) the veterans military service."   The rationale noted that the Veteran's medical history had been reviewed, that the Veteran denies knee pain and instability prior to 1982, that the Veteran has complained of bilateral knee pain since the original date of injury, and that his "ongoing symptoms [of] his pain and instability relate to a prior injury in military service."  See March 2016 treatment record of Dr. F. E.-B.  The Veteran's private doctor has also stated that, "since [the Veteran] did not have knee problems prior to the military, ... it is most likely associated with an injury during his time served in the military."  See February 2016 treatment record of Dr. F. E.-B.

Evidence that tends to weigh against finding a nexus is the negative opinion of the February 2012 VA examiner, who determined that "it is less likely than not that his bilateral knee patellofemoral pain syndrome is caused by or a result of his bilateral knee pain while in service."  The stated rationale was: [The Veteran's] MRI shows no evidence of any significant pathology.  He has some changes in his meniscus on the left that do not extend to the articular surface and are therefore not clinically relevant.  His osteochondral lesion is only a few millimeters and his exam does not correlate with the MRI findings.  He had a long latent period of no medical interventions or visits after leaving the service.  After his initial evaluation for his knees, the service records are silent for any further complaints."  See VA medical examination of February 2012.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A factor for the Board to consider in determining the probative value to be assigned to a medical opinion is whether the medical expert was fully informed of the medical history of the case.  VA may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The VA examiner based his negative nexus opinion in part upon the alleged fact that, after an initial in-service evaluation of the Veteran's knees, "the service records are silent for any further complaints."  In fact, however, the Veteran specifically noted a "trick or locked knee" on his separation examination of July 1998.  The examiner's inaccurate citation to the record in his rationale lessens the probative value of the nexus opinion.  See Nieves-Rodriguez v. Peake, supra; Bloom v. West, 12 Vet. App. 185, 187 (1999).

Furthermore, the VA examiner's negative opinion rests, to a large extent, on his assessment of the degree or severity of the Veteran's disability, rather than on the presence or absence of a link between the current disability and active service.  Specifically, the examiner's rationale referred to the fact that there are only "some" changes in the meniscus of the left knee and that the osteochondral lesion is "only" a few millimeters.  Where it is conceded that the Veteran has a current disability, it is not clear how these considerations as to the degree of the disability make the fact of service connection less likely.

According significant probative value to the private medical opinions that clearly linked the Veteran's current bilateral knee disability to active service and provided a rationale based on examination of the Veteran and a review of his service treatment records and medical history, the Board finds that a preponderance of the competent and probative evidence of record establishes a relationship between service and the Veteran's disabilities of the right knee and left knee.

Service connection may be established for a disease or disorder shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In essence, the Veteran's service treatment records reflect that there were bilateral knee complaints during service, with diagnoses that included: bilateral subpatellar crepitus, pain and valgus stress, and apprehension with McMurray; suprapatellar tendinitis; occasional patellar pain; possible right collateral ligament tear; nondisplaced avulsion fracture of the fibula head; and an assessment of osteoarthritis of the knees for which arthroscopy was recommended.  See service treatment records of October 1986, September 1986, and March 1992.  The Board is unable to disassociate the post-service finding of bilateral knee internal derangement from the in-service findings.

The Board has also considered the Veteran's statements.  The Veteran is competent to report that he experienced bilateral knee symptoms during his active service and that he has had ongoing problems.  The Veteran's statements concerning his knee symptoms are credible and consistent with the evidence of record.


ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability is granted.

The application to reopen the claim of entitlement to service connection for a left knee disability is granted.

Service connection for right knee internal derangement is granted.

Service connection for left knee internal derangement is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


